
	
		I
		112th CONGRESS
		1st Session
		H. R. 140
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. King of Iowa (for
			 himself, Mr. Gingrey of Georgia,
			 Mr. Gary G. Miller of California, and
			 Mr. Woodall) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend section 301 of the Immigration and Nationality
		  Act to clarify those classes of individuals born in the United States who are
		  nationals and citizens of the United States at birth.
	
	
		1.Short titleThis Act may be cited as the
			 Birthright Citizenship Act of
			 2011.
		2.Citizenship at
			 birth for certain persons born in the United States
			(a)In
			 generalSection 301 of the Immigration and Nationality Act (8
			 U.S.C. 1401) is amended—
				(1)by inserting
			 (a) In
			 general.— before The following;
				(2)by redesignating
			 subsections (a) through (h) as paragraphs (1) through (8), respectively;
			 and
				(3)by adding at the
			 end the following:
					
						(b)DefinitionAcknowledging the right of birthright
				citizenship established by section 1 of the 14th amendment to the Constitution,
				a person born in the United States shall be considered ‘subject to the
				jurisdiction’ of the United States for purposes of subsection (a)(1) if the
				person is born in the United States of parents, one of whom is—
							(1)a citizen or
				national of the United States;
							(2)an alien lawfully
				admitted for permanent residence in the United States whose residence is in the
				United States; or
							(3)an alien
				performing active service in the armed forces (as defined in section 101 of
				title 10, United States
				Code).
							.
				(b)ApplicabilityThe
			 amendment made by subsection (a)(3) shall not be construed to affect the
			 citizenship or nationality status of any person born before the date of the
			 enactment of this Act.
			
